EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Renee Danega on May 06, 2022.
The application has been amended as follows: Claim 17 has been amended to be dependent on independent claim 1. 

Response to Amendment
The amendment filed April 25, 2022 has been entered. Applicant’s amendments to the Claims in response to the previously set forth in the Non-Final Office Action mailed January 24, 2022 have been entered. 
Claims 1-3 and 6-19 are allowed.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The applicant has amended independent claim 1 to include the allowable subject matter of previous claim 5, which the examiner indicated as allowable in the previous Non-Final Rejection filed January 24, 2022. 
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding independent claim 1 and its dependent claims 2-3 and 6-19, the prior art fails to teach that the level control system further comprises a secondary spring, which is arranged around the level control cylinder and the level control piston. While Gaile teaches (Fig. 2): the level control system further comprises a secondary coil spring (20), which is arranged around the level control piston (30, 40), the examiner finds no obvious reason to rearrange the coil spring around the level control cylinder (annotated Fig. 2 below). Such a modification would require improper hindsight reasoning and teach against Gaile, since the level control cylinder of Gaile (annotated Fig. 2 above) is used to raise or lower the coil spring (20).

    PNG
    media_image1.png
    775
    568
    media_image1.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102. The examiner can normally be reached Mon. through Fri. 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        

/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617